Exhibit 10.6

 

NON-QUALIFIED SHARE OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN

 

Name of Optionee:

                              

 

 

No. of Option Shares:

                           Ordinary Shares (as defined below)

 

 

Option Exercise Price per Share:

$                         

 

[If U.S. Taxpayers, Fair Market Value on Grant Date]

 

 

Grant Date:

                     

 

 

Expiration Date:

                             

 

[No more than 10 years]

 

Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the date of grant (the “Plan”), BeiGene, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, (the “Company”)
hereby grants to the Optionee named above, who is a Non-Employee Director (as
defined in the Plan), an option (the “Share Option”) to purchase on or prior to
the Expiration Date specified above all or part of the number of ordinary
shares, par value US$0.0001 per share (the “Ordinary Shares”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  The Ordinary
Shares may be represented by American Depositary Shares (“ADSs”), and each ADS
represents 13 Ordinary Shares.  References herein to the issuance of Ordinary
Shares shall also refer to the issuance of ADSs on the same basis of one ADS for
every 13 Ordinary Shares.  The Option Exercise Price per ADS shall equal the
Option Exercise Price per Share multiplied by 13.  Capitalized terms in this
Non-Qualified Share Option Agreement for Non-Employee Directors (this
“Agreement”) shall have the meaning specified in the Plan, unless defined
differently herein.

 

1.             Exercisability Schedule.  No portion of this Share Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, and subject to the discretion of the Administrator (as described in
Section 2 of the Plan) to accelerate the following exercisability schedule, this
Share Option shall be exercisable in full upon the earlier of the first
anniversary of the Grant Date or the first annual meeting of shareholders
following the Grant Date, so long as the Optionee has served continuously as a
member of the Board on such date; provided that if (i) the Optionee shall die
while in the service of the Company, (ii) the Optionee’s service as a director
of the Company terminates by reason of the Optionee’s disability (within the
meaning of Section 409A of the Code), (iii) the Optionee’s service as a director
of the Company terminates in connection with the consummation of a Sale Event or
(iv) a Sale Event occurs and this Share Option is not assumed, continued or
substituted in connection with such Sale Event, then in any such case, this
Share Option shall become immediately vested and exercisable in full.

 

--------------------------------------------------------------------------------


 

In determining the number of vested Option Shares at the time of any exercise,
the number of Option Shares shall be rounded down to the nearest whole ADS or
the nearest increment of 13 Ordinary Shares.

 

Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 

2.         Manner of Exercise.

 

(a)         The Optionee may exercise this Share Option only in the following
manner: from time to time on or prior to the Expiration Date of this Share
Option, the Optionee may give written notice to the Administrator of Optionee’s
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Ordinary Shares that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) if permitted by the Administrator, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issuable upon exercise by the largest whole number of Ordinary Shares
with a Fair Market Value that does not exceed the aggregate exercise price; or
(v) a combination of (i), (ii), (iii) and (iv) above.  Payment instruments will
be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of law, and  (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Ordinary Shares to be purchased
pursuant to the exercise of Share Options under the Plan and any subsequent
resale of the Ordinary Shares will be in compliance with applicable laws and
regulations.  In the event the Optionee chooses to pay the purchase price by
previously-owned Ordinary Shares through the attestation method, the number of
Ordinary Shares transferred to the Optionee upon the exercise of the Share
Option shall be net of the Ordinary Shares attested to.

 

2

--------------------------------------------------------------------------------


 

(b)         The Ordinary Shares purchased upon exercise of this Share Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Ordinary Shares subject to this
Share Option unless and until this Share Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the Ordinary Shares to the Optionee, and the Optionee’s name shall
have been entered as the shareholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Ordinary Shares.

 

(c)         The minimum number of Ordinary Shares with respect to which this
Share Option may be exercised at any one time shall be 104 Ordinary Shares and
shall be exercised in increments of 13 Ordinary Shares, unless the number of
Ordinary Shares with respect to which this Share Option is being exercised is
the total number of Ordinary Shares subject to exercise under this Share Option
at the time.

 

(d)         Notwithstanding any other provision hereof or of the Plan, no
portion of this Share Option shall be exercisable after the Expiration Date.

 

3.         Termination as Director.  If the Optionee ceases to be a Director for
any reason including by reason of the Optionee’s death, any portion of this
Share Option outstanding on such date may be exercised, to the extent
exercisable on the date the Optionee ceased to be a Director, for a period of
three years after the date the Optionee ceased to be a Director or until the
Expiration Date, if earlier.  Any portion of this Share Option that is not
exercisable on the date the Optionee ceases to be a Director shall terminate
immediately and be of no further force or effect.

 

4.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Share Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan.

 

5.         Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

 

6.         No Right to Continue as a Director.  Neither the Plan nor this Share
Option confers upon the Optionee any rights with respect to continuance as a
member of the Board.

 

7.         Integration.  This Agreement constitutes the entire agreement between
the parties with respect to this Share Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

 

3

--------------------------------------------------------------------------------


 

8.         Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and agents (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.

 

9.         Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on filewith the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

 

BEIGENE, LTD.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

The undersigned hereby agrees to the terms and conditions of the foregoing
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Optionee (including through an online acceptance process) is acceptable.

 

Date:

 

 

 

 

Optionee’s signature

 

 

 

Name:

 

 

 

Optionee’s address:

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------